Title: To Thomas Jefferson from John Rutledge, Jr., 25 March 1790
From: Rutledge, John, Jr.
To: Jefferson, Thomas


London, 25 Mch. 1790. Introducing “the Count of Andriani … a gentleman of much information” who has just finished the tour of Europe and intends one in America, who is well acquainted with the state of affairs in France, and who will present TJ “with a small pamphlet, said to have been written by the marquis of Condorcet.” Rutledge finds  in England “independent of the vulgar prejudice … a universal dislike to the french revolution. To those who are not acquainted with the english character, it would appear surprizing that a nation which values itself on the efforts it has made for freedom should not esteem other nations for the same, or superior, efforts; but the fact is, the english do not like to see any other people free, because they think they are free, and, from what I have observed of this Nation, it resembles an individual, who, valuing himself on any one thing, becomes jealous of another who shall be thought to possess the same.”
